J-S14016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.L., A MINOR :     IN THE SUPERIOR COURT OF
                                   :           PENNSYLVANIA
                                   :
                                   :
                                   :
 APPEAL OF: A.L., MOTHER           :          No. 3252 EDA 2019

            Appeal from the Order Entered October 17, 2019
          In the Court of Common Pleas of Philadelphia County
          Juvenile Division at No(s): CP-51-DP-0000985-2018


 IN THE INTEREST OF: N.C.L., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :         PENNSYLVANIA
                                     :
                                     :
                                     :
 APPEAL OF: A.L., MOTHER             :        No. 3253 EDA 2019

            Appeal from the Order Entered October 17, 2019
          In the Court of Common Pleas of Philadelphia County
          Juvenile Division at No(s): CP-51-AP-0000438-2019


 IN THE INTEREST OF: N.D.S., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :         PENNSYLVANIA
                                     :
                                     :
                                     :
 APPEAL OF: A.L., MOTHER             :        No. 3254 EDA 2019

            Appeal from the Order Entered October 17, 2019
          In the Court of Common Pleas of Philadelphia County
          Juvenile Division at No(s): CP-51-AP-0000431-2019


 IN THE INTEREST OF: N.S., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :         PENNSYLVANIA
                                     :
                                     :
                                     :
 APPEAL OF: A.L., MOTHER             :        No. 3255 EDA 2019
J-S14016-20



                Appeal from the Order Entered October 17, 2019
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-DP-0001014-2018


BEFORE: BOWES, J., KING, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KING, J.:                                FILED MARCH 30, 2020

       Appellant, A.L. (“Mother”), appeals from the orders entered in the

Philadelphia County Court of Common Pleas, which granted the petitions of

the Philadelphia Department of Human Services (“DHS”) for involuntary

termination of Mother’s parental rights to her minor children, N.C.L. and

N.D.S. (“Children”), and changed Children’s permanency goal to adoption.1

We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. Procedurally, we add that DHS filed petitions on June 10, 2019,

and June 12, 2019, to involuntarily terminate Mother’s parental rights to

Children, and to change Children’s permanency goal to adoption. 2 Following

a hearing on October 17, 2019, the court granted DHS’ petitions and issued

orders terminating Mother’s parental rights to each Child, as well as orders


____________________________________________


1The initials “N.L.” and “N.C.L.” listed in the caption refer to the same child,
and the initials “N.S.” and “N.D.S.” listed in the caption refer to the same child.

2Separate guardian ad litem (“GAL”) and legal counsel represented Children
during the termination/goal change proceedings.



                                           -2-
J-S14016-20


changing each Child’s permanency goal to adoption.             Mother timely filed

notices of appeal as to each order, as well as contemporaneous statements of

errors complained of on appeal per Pa.R.A.P. 1925.3 This Court consolidated

Mother’s appeals sua sponte on December 26, 2019.

       Mother raises the following issues for our review:

          WHETHER    THE   TRIAL  COURT’S    DECISION    TO
          INVOLUNTARILY TERMINATE [MOTHER]’S PARENTAL
          RIGHTS TO HER CHILDREN N.C.L. AND N.D.S., WAS NOT
          SUPPORTED BY CLEAR AND CONVINCING EVIDENCE
          WARRANTING SUCH DETERMINATION?

          WHETHER    THE    TRIAL   COURT’S DECISION   TO
          CHANGE…CHILDREN’S      PERMANENCY  GOAL    FROM
          REUNIFICATION WITH THE PARENT TO ADOPTION WAS
          NOT SUPPORTED BY CLEAR AND CONVINCING EVIDENCE
          DEMONSTRATING THAT SUCH DECISION WOULD BEST
          PROTECT…CHILDREN’S NEEDS AND WELFARE AND BE
          IN…CHILD[REN]’S BEST INTERESTS?

(Mother’s Brief at 5).

       On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

              In order to conclude that the trial court abused its
              discretion, we must determine that the court’s
              judgment was “manifestly unreasonable,” that the
              court did not apply the law, or that the court’s action
              was “a result of partiality, prejudice, bias or ill will,”
              as shown by the record. We are bound by the trial
              court’s findings of fact that have support in the record.
              The trial court, not the appellate court, is charged with
              the responsibilities of evaluating credibility of the
____________________________________________


3 T.E.S. is the natural father of N.C.L., and D.K.S. is the natural father of
N.D.S. On October 17, 2019, the court also terminated T.E.S.’ and D.K.S.’
parental rights to their respective children. Neither father has appealed.

                                           -3-
J-S14016-20


            witnesses and resolving any conflicts in the testimony.
            In carrying out these responsibilities, the trial court is
            free to believe all, part, or none of the evidence.
            When the trial court’s findings are supported by
            competent evidence of record, we will affirm, “even if
            the record could also support an opposite result.”
Id. at 822-23 (internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Allan L.

Tereshko, we conclude Mother’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, dated December 12, 2019, at 11-20) (finding: (1)

Children have been in placement since April 2018; at termination hearing, Ms.

Taylor, case manager since July 2018, credibly testified that Children came

into DHS’ care due to N.C.L’s truancy and Department of Licenses and

Inspections’ report of uninhabitable condition of Mother’s home; Mother failed

to comply with Single Case Plan (“SCP”) objectives to undergo drug testing

throughout life of case; Mother attended drug testing only once; Mother also

failed to show proof of compliance with SCP objectives to obtain employment

and secure housing; Mother failed to regularly attend supervised visits and

was removed from visitation schedule for noncompliance; during Children’s

home visit in October 2018, N.C.L. had to use his birthday money to buy food,

because there was no food or pots and pans in Mother’s home; Children have

been in same foster home with same foster mother; Ms. Taylor noted Children

have strong bond with foster mother, who fulfills Children’s needs, while

                                      -4-
J-S14016-20


Children lack strong bond with Mother; Ms. Taylor opined Children would not

suffer irreparable harm if Mother’s parental rights to Children were

terminated; Mother failed in her duty to make diligent efforts and actively

participate   in   services   that   would   help   her   assume   her   parental

responsibilities; Mother remained without housing, claimed to have been

sober for only two weeks, and failed to provide documentation of employment;

Mother made no progress in remedying conditions that brought Children into

care and is unable to provide Children proper parental care and control; (2)

DHS made reasonable efforts to give Mother opportunity for reunification with

Children; Mother, however, did not use referrals and resources DHS provided

her; Mother failed to appear for drug testing, obtain housing, provide

documentation of employment, and appear for supervised visits with Children;

evidence established change in Children’s permanency goal to adoption was

disposition best suited to Children’s safety, protection, and physical, mental,

and moral welfare). Accordingly, we affirm based on the trial court’s opinion.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2020

                                       -5-
                                                                          Circulated 03/13/2020 10:32 A




     THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PIIlLADELPHIA COUNTY
                           IN THE COURT OF COMMON PLEAS



    IN THE INTEREST OF                    : FAMILY COURT DIVISION
                                          : JUVENILE BRANCH-DEPENDENCY

    N.C.L., a Minor                       : CP-51-AP-0000438-2019/CP-51-DP-0000985-2018

    N.D.S., a Minor                       : CP-51-AP-0000431-2019/CP-51-DP-0001014-2018
                                                                                        '    J
                                          : Superior Court:                                  1


                                          : 3252 EDA 2019; 32S3 EDA 2019;
                                          : 3254 EDA 2019; 3255 EDA 2019                '·   )


    APPEAL OF:
    A.L� Mother
                                                                                        •'   .'


                                                                                        ".   I




                                          OPINION


           A.L. ("Mother"), appeals from the Decrees and Orders entered by this Court on

    October 17, 2019, granting the Petitions to Jnvoluntarily Terminate her Parental Rights

    and Change the Permanency Goal to Adoption for two Children: N.C.L.. a male, born on

    September      2008, and N.D.S, a male, born on May      2015, filed by the Department of

    Human Services ("OHS"), on June 10, 2019, and June 12, 2019, and served on all parties.

           In response to the Decrees of Involuntary Termination of Parental Rights and

    Goal Change Orders issued on October 17, 2019. Mother, by and through her counsel,

    filed Appeals and filed Notices of Appeal with Statements of Matters Complained of

    Upon Appeal on November 15, 2019.

           Both Fathers', T.E.S. and D.K.S., parental rights were terminated, neither

    appealed.



                                                                                                  1




\
          STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

         In her Statement of Matters Complained of on Appeal; Mother
states that the Trial Court erred in the following respects:

               1. The trial court's decision to involuntarily terminate
                  Mother's parental rights to her children was not
                  established by clear and convincing evidence
                  supporting such termination.
               2. The trial court's decision to change the children's
                  permanency goal from reunification with the parent to
                  adoption was not established by clear and convincing
                  evidence supporting that such decision would best
                  protect the children's needs and welfare and be in the
                  children's best interests.



PROCEDURAL HISTORY:

       A.L. (hereinafter "Mother") is the Mother ofN.C.L. and N.0.S. (Exhibit "B"

Certifications of Birth, attached to OHS Petitions for Involuntary Termination of Parental

Rights, filed 6/10/2019 and 6/12/2019).

       T.E.S. (hereinafter "Father") is the father of N.C.L., however, he is not listed on

the birth certificate of the child. (Exhibit "B" Certification of Birth, attached to OHS

Petition for Involuntary Termination of Parental Rights, filed 6/12/2019).

       O.K.S. (hereinafter "Father") is the father of N .D.S., and is listed as the father on

the Certification of Birth. (Exhibit "B" Certification of Birth, attached to OHS Petition

for Involuntary Termination of Parental Rights, filed 6/10/2019).

       On March 19, 2018, the Department of Human Services (DHS) received a

General Protective Services (GPS) Report alleging that on March 15, 2018, nine-year-old

N.C.L. was in Regional Truancy Court before Juvenile Court Hearing Officer George

Twardy pursuant to a Truancy Petition filed for him because of excessive absences; that

                                                                                                2
for the 2017-2018 school year, he had 11 unexcused absences; that for the 2016-2017

school year, he had 24 unexcused absences; and that since the last court date, he had two

unexcused absences. The Report alleged that Hearing Officer Twardy ordered N.C.L., to

attend school daily with no lateness's, cuts, or suspensions; that absences may only be

excused with a physician's note; that truancy services through Jewish Family and

Children's Service (JFCS) stand; and that DHS file a Dependent Petition. Per the truancy

case worker, N.C.L.'s Mother, A.L., stated that the truancy records for the child were

erroneous; that he was being bullied at school and suffered from seizures; and that

Mother admitted keeping him home from school when the school did not report an

incident that had occurred at school because the incident later caused the child to have a

seizure. This Report was determined to be valid. (Exhibit "A" Statement of Facts.

attached to DHS Petitions for Involuntary Termination of Parental Rights, filed 6/10/2019

& 6/12/2019, 1 .. a").

        On March 22, 2018, DHS went to the family's home to investigate the Report.

DHS found that the home was in deplorable condition and that the Philadelphia

Department of Licenses and Inspections (L&I) declared the home uninhabitable. L&I

informed Mother that she needed to vacate the home by March 24, 2018. (Exhibit "A"

Statement of Facts, attached to OHS Petitions for Involuntary Termination of Parental

Rights, filed 6/10/2019 & 6/12/2019, ,r "b").

       On March 23, 2018, Mother, N.C.L., and his younger sibling, N.D.S., began

residing at Stenton Family Manor Shelter. A Safety Plan was implemented. (Exhibit "A"

Statement of Facts, attached to OHS Petitions for Involuntary Termination of Parental

Rights, filed 6/10/2019 & 6/12/2019, 1 '"c").



                                                                                             3
       On April 81 20181 DHS learned that Mother moved her family out of the shelter

without notice, violating the Safety Plan, and returned to the home of origin. (Exhibit

"A' Statement of Facts, attached to DHS Petitions for Involuntary Termination of
   1




Parental Rights, filed 6/10/2019 & 6/12/2019, ,i "'d").

       On April 23, 2018, DHS located Mother and her two children at the home of

origin. DHS obtained an Order of Protective Custody (OPC) for N.C.L. and N.D.S. and

placed them in Foster Care through Pradera Corporation. (Exhibit "A" Statement of

Facts, attached to DHS Petition for Involuntary Tennination of Parental Rights, filed

6/ 10/2019 & 6/12/20191 ,i ..e").

       On April 25, 2018, a Shelter Care Hearing was held before the Honorable Joseph

Fernandez. The OPC was lifted and legal custody of the Children transferred to DHS, and

placement in Foster Care through Pradera. N.D.S. 's Father, D.S., address is 1737 N. 23rd

St., Philadelphia, PA 19121. CUA to explore all relatives and friends. Forthwith medical

and dental for children, and a clothing voucher. (Shelter Care Orders, 4/25/2018).

       T.S., N.C.L. 's Father, is incarcerated at State Correctional Institutional (SCI)

Chester. He is currently serving a four to ten-year sentence for his guilty plea to charges

of possession of a firearm and robbery-inflicting bodily injury. (Exhibit "'A" Statement

of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

6/10/2019 & 6/12/2019, ,r "g").

       On May 2, 2018, CUA held an initial Single Case Plan (SCP) Meeting. The goal

identified for the Children was "Return to Parent". The parental objectives established for

Mother were to: 1) comply and cooperate with CUA services, 2) sign all necessary

release forms, 3) attend all of the children's medical and dental appointments, and follow



                                                                                              4
all recommendations, 4) comply with supervised visitation with the Children at any

agreed location, S) attend and participate in the ARC program for parenting and housing,

6) secure suitable housing with operable utilities, 7) continue to maintain contact with her

caseworker, 8) continue to maintain employment, and 9) provide CUA with family

members for possible kinship placement. Mother participated in the SCP Meeting. Both

Fathers failed to participate in the SCP Meeting. (Exhibit "A'' Statement of Facts,

attached to DHS Petition for Involuntary Termination of Parental Rights, filed 6/l 0/2019

& 6/12/2019, 1 "h").

       On May 3, 2018, Adjudicatory Hearings were held before the Honorable Allan

L. Tereshko. Legal custody of the Children transferred to DHS and placement in Foster

Care through Tabor. N.C.L., had 15 unexcused absences this school year. Truancy

discharged. Mother to have weekly supervised visits at the Agency. Visitation may be

modified before the next court date. CUA to explore Maternal Aunt as a possible

placement resource. Mother and Father, D.K.S., are referred to Achieving Reunification

Center (ARC) for housing. Children safe as of 5/01/2018. (Orders of Adjudication,

5/03/2018).

       On November1, 2018, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and

placement continues in Foster Care through Pradera. Mother referred to the Clinical

Evaluation Unit (CEU) for a forthwith drug and alcohol screen and two random drug and

alcohol screens prior to the next court hearing. Mother to have supervised visitation at

the Agency. Mother referred to CEU for a forthwith screen, two random drug screens

prior to the next court date. (Permanency Review Order, 11/01/2018).



                                                                                           5
       On February 1, 2019, Permanency Review Hearings were held for both Children

before the Juvenile Court Hearing Officer, Michael G. Campbell. Legal custody remains

with OHS, and placement continues in Foster Care through Pradera. N.C.L., is in the 4th

grade and has perfect attendance. He is up to date with medical and dental. N.D.S., is

also up to date with medical and dental. Mother has not been compliant with the

permanency plan. Mother referred to the CEU for an assessment and evaluation prior to

the next court hearing. Mother referred to ARC, and to provide proof of housing and

employment. (Recommendation-Permanency Review Orders, 2/01/2019).

       On April 17, 2019, CUA held a revised SCP Meeting. The goal identified for the

Children was as "Return to Parent". The parental objectives established for Mother were

to: 1) comply and cooperate with CUA services, 2) sign all necessary release forms, 3)

attend alJ the Children's medical and dental appointments, and follow all

recommendations, 4) comply with supervised visitation with the Children at any agreed

location, S) attend and participate in the ARC program for parenting and housing, 6)

secure suitable housing with operable utilities, 7) continue to maintain contact with her

caseworker, 8) continue to maintain employment, and 9) provide CUA with family

members for possible kinship placement. Mother failed to participate in the SCP

Meeting. (Exhibit '•A" Statement of Facts, attached to DHS Petition for Involuntary

Termination of Parental Rights, filed 6/10/2019 & 6/12/2019, 1 "l").

       On April 18, 2019, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. LegaJ custody remained with OHS, and

placement continued in Foster Care through Pradera. Mother shall have weekly

supervised visitation at the Agency and to confirm 24 hours in advance. Children are up



                                                                                            6
do date with medical. Mother referred to the CEU for an assessment and three random

drug and alcohol screens prior to the next hearing. Mother to provide proof of

employment to CUA. Mother to engage with ARC for appropriate services. Mother

court ordered to stay away from N.D.S. 's school. Mother did not attend hearing.

(Permanency Review Orders, 4/18/2019).

TERMINATION HEARING of October 17, 2019

        Angela Taylor, CUA Case Manager, Tabor Community Partners testified the

children came into care because of a Truancy Petition and a Licensing & Inspection

Report of uninhabitable housing in April 2018. She began managing the case in July

2018 and stated one of Mother's Single Case Plan objectives was attendance at the CEU

for drug testing, which Mother attended only once on 9/11/2019 and she did not have the

results. Mother has not reported any drug treatment. Another objective for Mother was

employment, and Mother has not reported any proof of employment. Regarding housing,

another objective, Mother reported to her she is living with a friend, however, did not

provide proof of residence. Regarding visitation, Mother was court ordered biweekly

supervised visits with the Children on Mondays. Mother missed four visits and she was

removed from the schedule for noncompliance. Mother has not come in to meet with her

and the visitation team supervisor to reschedule the visits. Ms. Taylor testified last time

Mother visited the Children was May of 2019. (N. T., 10/17/2019, p. 5 at 18-25; pp. 6-8

at 1-25; p. 9 at 1-9).

        Ms. Taylor testified N.C.L.. is now 11 years old, and he was placed in Foster Care

through Pradera in a Pre-Adoptive home in April 2018. She has observed the interaction

between the Child and his Foster Parent. She believes a strong bond exists between them



                                                                                              7
as he looks to her as he would a Grandmother. He receives home cooked meals, is taken

to school and receives help with homework from his Foster Mother. She also takes him

to his medical and dental appointments, and the Child is well taken care of. She last saw

him at the home on 10/09/2019, and observed that the Child is safe, and his needs are

being met. She opines that the Child lacks a parent-child relationship with his Mother

and believes the Child would not suffer irreparable brunt if Mother's parental rights were

terminated. She further opined that it would be in N.C.L. 's best interest to be adopted by

his Foster Parent. (N. T., 10/17/2019, p.14 at 1-25; p.15 at 10-25; p.16 at 1-25; p.17 at 1-

3).

        On cross-examination by GAL, Jeffrey Bruch, Esq., Ms. Taylor testified the Child

is placed with his sibling, N.D.S., in the same Foster Home. She noted that when she

started managing the case, Mother had two visits with the Children back in September

and December 2018, because it was N.C.L.'s birthday. She stated Mother's visits were

appropriate. (N. T., 10/17/2019, p.17 at 8-21).

        Lawrence O'Connor, Esq., TPR counsel for the Children, testified he met with

N.C.L., and that the Child has a certain amount of conflict. The l l-year-old Child

understands quite well the situation and the reason why he is not living with his Mother

right now. He did indicate he wishes he could be reunified with his Mother, only, "if she

got it together." But he also indicated that, if this process plays out and Mother's rights

are terminated, he wishes to be adopted by his current caregiver. He did seem to

understand the adoption process and legal ramifications. He kept going back to whether

he would still see his Mother if the adoption went through. Mr. O'Conner stated he

assured him that was always a possibility. His caregiver also assured him she would



                                                                                              8
make sure that he always maintained a relationship and visitation with his Mother. The

child understands why reunification with his Mother has not happened, and may not

happen, and that he is extremely happy in the home and feels cared for and loved by his

Foster Mother, and he would be happy to be adopted by her if that's how things play out.

(N. T., 10/17/2019, p.30 at 10-25; p.31 at 1-15).

        Ms. Taylor testified regarding the younger Child, N.D.S. She stated the same

circumstances existed as to why this Child came to care. She noted the FSP objectives

for Mother were the same and Mother failed to comply with the objectives. She noted an

incident that occurred with N.D.S., when they both visited Mother in September 2018,

when the Child had urinated on himself and became afraid and asked Mother if she was

going to "pop him" because of soiling himself just like his Foster Parent did. Mother

called in a Report and the resource parent was investigated and the Agency went over the

appropriate disciplinary actions with the Children in the home. The Report was

unfounded. (N. T., 10/17/2019, p.35 at 10-25; p.36 at 1-25; p.37 at 1-4).

       Ms. Taylor further testified there was another incident that was reported by the

older Child, N .C.L.; during a home visit she made in October 2018. She noted the Child

was upset that he had to use his birthday money that the Foster Parent had given him to

buy food for him and his brother while at Mother's house. There was no food; no pots or

pans in Mother's house and Mother asked him to use his money to buy food.

       Ms. Taylor opined there is a lack of parental bond between this 4 Y2 year old Child

and his Mother. She believes this Child would not suffer irreparable harm if Mother's

rights were terminated because of the same reasons she testified to before; Mother's lack

of contact with the Children and lack of compliance with her FSP objectives. She noted



                                                                                            9
the two boys are in the same pre-adoptive home, where they have lived since April 2018.

1\/.\).S, has a good bond with the Foster Parent and calls her "mom-mom", and the Foster
Parent makes sure the Child attends preschool, and he is safe and well taken care of

She further opined that it would be in this Child's best interest to be adopted by the

Foster Parent. (N. T .• 10/17/2019, p.37 at 8-25; p.38 at 1-16; p.39 at 17-25; p.40 at 1-4;

p.42 at 5-25; p.43 at 1-15).

       Mr. O'Connor. Esq., TPR counsel for the Children, again testified he met with

N.D.S., and that the Child stated unequivocally, without hesitation that he wants to stay

with his Foster Parent and wants that to be his forever home. He stated the Child is "4 Vi

years-old and did not seem to comprehend the legal concepts of adoption or termination

of parental rights, but there was absolutely no hesitation, he came out and said it before I

even turned to him and asked the question." (N. T .• 10/17/2019, p.50 at 8-17).

       Mother was the last witness to testify, and stated she is 29 years old, and lives at

1505 N. 6th St., Philadelphia, PA 19122 with a friend. She stated this friend's home

would be an appropriate house to bring her Children to live. She further stated she wants

her Children returned to her care and does not want her parental rights terminated.

Regarding drug testing, Mother stated she was not told to appear until l 0/15/2019, and

that she was aware she was required to be drug tested, however she never received

paperwork from the Court. Mother claims she has been sober for a couple of weeks and

has not used her drug of choice, marijuana. for a few weeks. She also stated her use of

marijuana does not affect her capacity to provide care for her Children because it only

helps her to sleep. Mother testified she currently works 5 hours per day at the Dollar

Tree Store and just started a job as a home health aide at 365 Agency for 11 hours per


                                                                                            10
week. Mother stated she did not visit her Children because she had surgery to remove

her tonsils and could not leave her home. Mother stated she cannot communicate with

Ms. Taylor or any other person to reschedule her visits. Mother noted that she speaks to

her Children on the telephone and that the Foster Parent allows her to see them without

supervised visits. She is bonded with both of her Children and they would be harmed if

her parental rights were terminated. (N. T., 10/17/2019, pp.51-53 at 1-25; pp. 54-59 at

1-25; p.60 at 1-21; pp.61-62 at 1-25� p.63 at 1-18).

STANDARD OF REVIEW AND LEGAL ANALYSIS
       When reviewing an appeal from a decree terminating parental rights, an appellate

Court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where a trial

court has granted a petition to involuntarily terminate parental rights, an appellate court

must accord the hearing judge's decision the same deference that it would give to a jury

verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

to any one subsection under23 P.C.S.A. §2511 (a) in order to affirm a termination of

parental rights. In re D.A. T. 91 A.3d J97(Pa.Super.2014).

       The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias. or ill-will. We have previously emphasized



                                                                                              11
our deference to trial courts that often have first-hand observations of the parties
                                                                                         .
spanning multiple hearings. In re T.S.M .• 620 Pa. 602, 71 A.3d 251, 267 (2013) and

quotation marks omitted) In re Adoption of C.D.R., 2015 Pa. Super. 54, 111 A.3d 1212,

1215 (2015).

The Trial Court Found Clear apd Convincing Evidence to Terminate Mother's
                                                                                                             1
Parental Rights Pursuant to 23 Pa,C.S.A, §251l(a)(l). (2), (5) and (8) and 2511 (b)


         Involuntary termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938. As the party petitioning for termination of parental rights,

OHS "must prove the statutory criteria for that termination by at least clear and

convincing evidence." In re T.R., 465 A.2d 642, 644 (Pa. 1983). Clear and convincing

evidence is defined as "testimony that is so clear. direct, weighty, and convincing as to



1
 23 Pa.C.S.A. §2511 (a) General Rule. +-the rights of a parent in regard to a child may be terminated after a
petition filed on any of the following grounds: {I) The parent by conduct continuing for a period of at least
six months immediately preceding the filing of the petition either has evidenced a settled purpose of
relinquishing parenting claim to a child or has refused or failed to perform parental duties. (2) The repeated
and continued incapacity, abuse. neglect or refusal of the parent has caused the child to be without essential
parental care, control or subsistence necessary for his physical or mental well-being and the conditions and
causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent. (5) The
child has been removed from the care of the parents by the court or under a voluntary agreement with an
agency for a period of at least six months, the conditions which led to the removal or placement of the child
continue to exist, the parent cannot or will not remedy those conditions within a reasonable period of time,
the services or assistance reasonably available to the parent are not likely to remedy the conditions which
led to the removal or placement of the child within reasonable period of time and termination of the
parental rights would best serve the needs and welfare of the child. (8) The child has been removed from
the care of the parent by the court or under voluntary agreement with an agency, 12 months or more have
elapsed from the date of removal or placement, the conditions which led to the removal or placement of the
child continue to exist and termination of the parental rights would best serve the needs and welfare of the
child.

23 Pa.C.S.A. §2511 (b), Other Considerations.-The court in terminating the rights ofa parent shall give
primary consideration to the developmental, physical and emotional needs and welfare of the child. The
rights of a parent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent.
With respect to any petition filed pursuant to subsection (a)( I ),(6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are first initiated subsequent to the
giving of notice of the tiling of the petition.



                                                                                                            12
enable the trier of fact to come to a clear conviction, without hesitancy, of the truth of the

precise facts in issue." Matter ofSylvester, 555 A.2d 1202, 1203-04 (Pa.1989).

        Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for ·

termination delineated in Section 251 l(a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 251 l(b): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child of

permanently severing any such bond. In re L.M. 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption of C.J.J.P., 2015 Pa. Super. 80, 114 A.3d 1046, 1049-

50 (2015). The Court need only agree with the orphans' court as to any one subsection of

Section 251 l(a), as well as Section 251 l(b), in order to affirm. In re Adoption of

C.J.J.P.,2015PASuper80, ll4A.3d 1046, 1050(2015).

        Mother alleges that this Trial Court's decision to involuntarily terminate her

parental rights to her Children was not established by clear and convincing evidence

supporting such termination. This Court disagrees and found that clear and convincing

evidence was presented to involuntarily terminate Mother's parental rights.

        On March 19, 2018, the Department of Human Services (OHS) received a

General Protective Services (OPS) Report alleging that on March 15, 2018, nine-year-old
N.C.L., was in Regional Truancy Court before Juvenile Court Hearing Officer George

Twardy pursuant to a Truancy Petition filed for him because of excessive absences; that

N.C.L. was in the PI grade at William D. Kelley School; that for the 2017-2018 school

year, he had 11 unexcused absences; that for the 2016-2017 school year, he had 24

unexcused absences; and that since the last court date, he had two unexcused absences.

The Report alleged that Hearing Officer Twardy ordered N.C.L., to attend school daily

with no lateness's, cuts, or suspensions; that absences may only be excused with a

physician's note; that truancy services through Jewish Family and Children's Service

(JFCS) to stand; and that OHS file a Dependent Petition.

       On March 22, 2018, OHS went to the family's home     to   investigate the Report.

OHS found that the home was in deplorable condition and that the Philadelphia

Department of Licenses and Inspections (L&I) declared the home uninhabitable. L&I

informed Mother that she needed to vacate the home by March 24, 2018. On March 23,

2018, Mother, N.C.L., and his younger sibling, N.D.S., began residing at Stenton Family

Manor Shelter. A Safety Plan was implemented. On April 8, 2018, OHS learned that

Mother moved her family out of the Shelter without notice, violating the Safety Plan, and

returned to the home of origin. On April 23, 2018, OHS located Mother and her two

Children at the home of origin. DHS obtained an Order of Protective Custody (OPC) for

N.C.L. and N.D.S. and placed them in Foster Care through Pradera Corporation.

       This Court heard credible, persuasive evidence from Angela Taylor, CUA Case

Manager, Tabor Community Partners, regarding the conduct of Mother while the

Children have been under court supervision. She testified the Children came into care

because of a Truancy Petition and a Licensing & Inspection Report of uninhabitable



                                                                                           14
housing in April 2018. She began managing the casein July 2018 and stated one of

Mother's Single Case Plan objectives was attendance at the CEU for drug testing, which

Mother attended only once on 9/11/2019 and she did not have the results. Mother has not

reported any drug treatment. Another objective for Mother was employment, and Mother

has not reported any proof of employment. Regarding housing, another objective,

Mother reported to her she is living with a friend, however. did not provide proof of

residence -. Regarding visitation, Mother was court ordered biweekly supervised visits

with the children on Mondays. Mother missed four visits and she was removed from the

schedule for noncompliance. Mother has not come in to meet with her and the visitation

team supervisor to reschedule the visits. Ms. Taylor testified last time Mother visited the

Children was May of 2019. Ms. Taylor further testified there was another incident that

was reported by the older Child, N.C.L., during a home visit she made in October 2018.

She noted the Child was upset that he had to use his birthday money that the Foster

Parent had given him to buy food for him and his brother while at Mother's house. There

was no food, no pots or pans in Mother's house and Mother asked him to use his money

to   buy food.

         On cross-examination by Jeffrey Bruch, Esq., GAL, Ms. Taylor testified the Child

is placed with his sibling, N.D.S. in the same Foster Home. She noted that when she

started managing the case, Mother had two visits with the Children back in September

and December 2018, because it was N.C.L. 's birthday. She stated Mother's visits were

appropriate.

         Ms. Taylor testified that N.C.L., is now 11 years old and has been in the Pre-

Adoptive home since April 2018. She has observed the interaction between the Child



                                                                                          15
and his Foster Parent. She believes a strong bond exists between them as he looks to her

as he would a Grandmother. He receives home cooked meals, is taken to school and

receives help with homework from his Foster Mother. She also takes him to his medical

and dental appointments, and the Child is well taken care of. She last saw him at the

home on I 0/09/2019, and observed that the Child is safe, and his needs are being met.

She opines that the Child lacks a parent-child relationship with his Mother and believes

the Child would not suffer irreparable harm if Mother's parental rights were terminated.

She further opined that it would be in N.C.L.'s best interest to be adopted by his Foster

Parent. Ms. Taylor opined there is also a lack of parental bond between N.tl.S., this 4 12

year old child and his Mother. She believes he would not suffer irreparable harm if

Mother's rights were terminated because of the same reasons she testified to before,

Mother's lack of contact with the Children and lack of compliance with her FSP

objectives. She noted the two boys are in the same Pre-Adoptive home, where they have

Jived since April 2018. N.O.� .• has a good bond with the Foster Parent and calls her

"mom-mom", and the Foster Parent makes sure the Child attends preschool, and he is

safe and well taken care of.

        She further opined that she believes these Children would not suffer irreparable

harm if Mother's rights were terminated because of Mother's lack of contact with the

Children and lack of compliance with her FSP objectives, and it would be in the

Children's best interest to be adopted by the Foster Parent.

        This Court found that the evidence presented in this case satisfied the statutory

criteria for the involuntary termination of Mother's parental rights by testimony that was

clear, direct, weighty, and convincing. The evidence illustrates that OHS and the CUA



                                                                                            16
Agency made all efforts to assist Mother in obtaining the services necessary to facilitate

reunification with her Children. However. it is imperative that Mother cooperate with the

services being offered, in this case, Mother has failed in her affirmative duty to make

diligent efforts and actively participate in those services that would help her to assume

her parental responsibilities. Mother continues to not have housing, claims to have been

off drugs for two weeks, and alleges she has two jobs, bowever, has not provided

documentation. Mother has made no significant progress in remedying the conditions

that brought these Children into care and she remains unable to provide proper parental

care and control for these Children. This Court notes that when efforts of reunification

have failed, the Agency has an obligation to work toward terminating Mother's parental

rights to ensure the Children have a safe, stable and healthy envirorunent. The Children

are now stable and safe with the pre-adoptive caregiver.

Trial Court Properly Found that the Goal Change from Return to Parent to
Adoption was in the Children's Best Interest and the Court's Disposition was Best
Suited to the Safety, Protection and Physical, Mental and Moral Welfare of the
Children Pursuant to 42 Pa.C.S.A. §6351 (f.1) (2) and (g).2

         In proceedings to change the placement goal for a dependent child from

reunification to adoption the focus on the Child's best interest. The concept of a "goal

change" is consistent with the statute which requires the trial court, at the conclusion of a

permanency hearing in a child dependency proceeding, to order the continuation,

modification. or termination of placement or other disposition which is best suited to the

242 Pa.C,S,A. §6351-Disposltlon of dependent Child.-(f.l), Additional determinations. Based upon the
determinations made under subsection (fl and all relevant evidence presented at the hearing, the court
shall determine one of the following: (2) If and when the Child will be placed for adoption, and the county
agency will file for termination of parental rights in cases where return to the Child's parent, guardian or
custodian is not best suited to the safety, protection and physical, rnental and moral welfare of the Child.
(g) Court Order-ON the basis of the determination made under subsection (f.1), the court shall order the
continuation, modlflcation or termtnatlon of placement or other disposition which ls best suited to the
safety, protection and physical, mental and moral welfare of the chlld.

                                                                                                         17
safety, protection and physical, mental, and moral welfare of the child; an order to

continue, modify, or terminate the current placement, as required by the statute, is

synonymous with a decision to continue or change the permanency plan goal. 42

Pa.C.S.A. § 635l{g)


       Mother alleges the Trial Court's decision to change the Children's Permanency

Goal from Reunification with the parent to Adoption was not established by clear and

convincing evidence supporting that such decision would best protect the Children's

needs and welfare and be in the Children's best interests. This Court disagrees.

       Competent and persuasive evidence was presented to this Court by the Agency

that reasonable efforts were made by the Agency to give Mother the avenue for

reunification with her Children. however, Mother failed to use the referrals and resources

provided to her by the Agency. Mother failed to appear at CEU for drug testing, failed to

obtain housing, failed to provide documentation of employment. failed to provide

documentation of employment at the hearing, and failed to appear for supervised visits

with her Children.

       Based on the clear, convincing and credible evidence presented, this Court

concluded that ordering a Permanency Goal Change from "Return to Parent or Guardian"

to "Adoption" for these two Children is the disposition which is best suited to the safety,

protection and physical, mental. and moral welfare of these Children pursuant to 42

Pa.C.S.A. § 635l{g).




                                                                                          18
CONCLUSION

       Here, the totality of the evidence supports this Court's conclusion that

Termination of Mother's Parental Rights and a Goal of Adoption is in the Children's best

interest. At the conclusion of the Hearing, the Court stated:

               As to Mother, of course, has had some contact with the
               children. There is some discrepancy in the testimony, and
               any discrepancy is resolved in favor of the department
               because the department's evidence is more believable,
               more weighty and more critical. And it establishes that,
               throughout the life of the placement of these children, that
               Mother has occasionally reached out, but for the most part,
               she's ignored the services that were available, has declined
               the services that were available, and has never asked that
               any services be given to her to create an ongoing, lasting
               parental relationship.

               As such, her relationship with the children is now one of an
               acknowledgment of her motherhood, but there is no real
               parental relationship between Mother and these children.
               They recognize her when they see her, on the infrequent
               times that they do see her. Her visitation is one of minimal
               compliance. Her compliance with all the goals set forth,
               and clearly communicated to her, is minimal, and almost
               none.

              The idea that she can walk into court and tell us she was
              using an illegal substance a couple of weeks ago and yet
              she's still in compliance, and all of the times that she was
              ordered to go from the courtroom, or otherwise, for a
              screen, she ignored. And the court is permitted to assume
              that had she been tested, she would've tested positive for
              illegal substances, therefore creating another impediment to
              any reunification.

              The lack of any coherent visitation provides further support
              for Mother's lack of compliance with all the goals set forth
              for her. I think Mother encapsulated-or the child
              encapsulated, through the voice of Mr. O'Connor, the
              primary issue in the case, and that is that Mother expects
              these children to wait until she gets her act together. I'm
              using the words of the child. And the Supreme Court has
              addressed this issue on many occasions. h said that-well,


                                                                                     19
              let me rephrase. The exact words-and I put it down in
              quotes- "if she got it together."

              The Supreme Court said that a child may not wait for a
              mother or parent to, "get it together." The child has a life.
              The child deserves some stability, deserves some emotional
              and physical security, deserves well-being, and the mother
              never put herself in a position to provide that to them. And,
              if I can use the oft-repeated phrase, "out of the mouth of
              babies." I think the child completed the -identified this case
              and encapsulated it for the court.

              There is a parental relationship, but the severance of this
              parental relationship will provide no irreparable harm to
              these children, and it would be in the best interest that these
              children are placed permanently with the only caregiver
              they have ever known for the majority of their life.

              Considering the evidence as a whole, 2511 (a)(l ), (2), (5)
              and (8) are established. and 2511 (b) is established, in that
              there would be no irreparable harm to the children, that it
              would be in the best interest of the children that Mother's
              rights be terminated, having terminated any parental
              interest or rights in this case, the goal is now changed to
              adoption. (N. T., l 0/17/2019. p. 69 at 10-25; pp.70-71 at
               l-25;p.72at 1).




       For the foregoing reasons, this Court respectfully requests that the Decrees of

Involuntary Termination of Mother's Parental Rights and the Permanency Goal Change

to Adoption Orders issued by this Court on October 17, 2019, be AFFIRMED.


                                                      BY THE COURT:




                                                      ALLAN L. TERESHKO, Sr. J.


DATE


                                                                                         20
                             CERTIFCATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing OPINION dated
December 12. 2019, has been served upon the following parties by the manner as
designated:

Family Court Mailbox


John J. Capaldi, Esq.
Counsel for Appellant, A.L., Mother

Michael Pratt, Esq.
Counsel for OHS

Lawrence J. O'Connor, Jr., Esq.
Child Advocate for Children, N.C.L. and N.D.S

Jeffrey C. Bruch, Esq.
GAL for Children. N.C.L. and N.D.S.

Craig B. Sokolow, Esq,
Counsel for T.S .• Father ofN.C.L.

Deborah A. Fegan, Esq.
Counsel for D.S.; FatherofN.D.S.




DATE